Title: From Thomas Jefferson to Gideon Granger, 7 June 1804
From: Jefferson, Thomas
To: Granger, Gideon


          
            Th:J. to mr Granger.
            June 7. 04.
          
          On consideration I think it better not to write to mr Tabor myself, but to ask the favor of you to do it, as you have before had occasion to write on it. he should understand that the whole difficulty which has arisen was as to the place only, and not the person, & that if he can surmount that by a removal we have no hesitation about preferring him to any other person for the office. let him know the proposition is confidential, and a prompt answer asked.
        